Citation Nr: 1146683	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchial asthma. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchitis.

3.  Entitlement to service connection for hepatitis C with liver failure and cirrhosis. 

4.  Entitlement to service connection for arthritis. 

5.  Entitlement to service connection for back pain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from January 18, 1974 to January 30, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2008 rating decisions of the RO in Nashville, Tennessee. 

The Board observes that the Veteran requested a hearing in association with his claim; however, in January 2009, the Veteran withdrew his hearing request in writing. 

In October 2011, his representative submitted copies of the Veteran's service personnel records along with the Informal Hearing Presentation, without a waiver.  These documents were already part of the file and as such, a waiver of review by the Agency of Original Jurisdiction (AOJ) is not required in order for the Board to move forward with the case.  Similarly, in November 2011, the Veteran submitted additional argument in support of his claim, without a waiver of review by the AOJ.  As his letter consisted of additional argument and not new evidence, he is not prejudiced by the Board moving forward with the case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Specifically, in April 2006, the Veteran reported to a VA treatment provider that he had a claim pending for Social Security Administration disability benefits.  Subsequent records suggest that a decision was made in January 2007.  The decision rendered by the SSA and the records it considered in making any decision have not been obtained.  

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  In this case, the Veteran did not indicate whether he sought SSA benefits due to mental or physical disabilities; however, as his statement was made to a vocational rehabilitation counselor in connection with complaints regarding his asthma (and another disorder not currently on appeal), and its affect on his ability to work.  Therefore, the Board finds that the records are certainly relevant to the claim regarding service connection for asthma and may be relevant to the remaining claims on appeal. 

A copy of any Social Security Administration award decision and records underlying that decision have not been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records are necessary for review before a decision may be made regarding his claims and an attempt to obtain these records should be undertaken.

Finally, to ensure that all relevant VA outpatient treatment records are associated with the file, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA medical center in Memphis, Tennessee from November 2008 to the present.  Any negative response should be noted.

2.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran a supplemental statement of the case and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


